Name: Regulation (EEC) No 3212/74 of the Council of 17 December 1974 amending Regulation (EEC) No 974/71 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 74 Official Journal of the European Communities No L 342/3 REGULATION (EEC) No 3212/74 OF THE COUNCIL of 17 December 1974 amending Regulation (EEC) No 974/71 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment (') ; Whereas Article 8 (3) of Council Regulation (EEC) No 974/71 (2 ) of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States as last amended by Regulation (EEC) No 2497/74 (3), lays down that each month the Commission shall submit to the Council a report on the application of the said Regulation ; whereas experience has shown that it would be sufficient for this report to be drawn up only twice every year ; whereas this report should also be submitted to the European Parliament, HAS APOPTED THIS REGULATION : Article 1 The text of Article 8 (3) of Regulation (EEC) No 974/71 shall be replaced by the following : 'The Commission shall twice a year submit to the European Parliament and the Council a report on the way in which this Regulation is being applied.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1974. For the Council The President ¢ M. DURAFOUR ( ¢) OJ No C 127, 18 . 10 . 1974, p. 35. (*) OJ No L 106, 12 . 5 . 1971 , p. 1 . (3 ) OJ No L 268 , 3 . 10 . 1974, p. 5 .